DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the speed of the one or more fans" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes¸ it is being interpreted that the claim is directed to a speed of the one or more fans.
Claim 9 recites the limitation, “the first amount of the refrigerant” in line 12. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear the correlation between the first amount of refrigerant which is to flow from the second coil to the compressor and the amount of refrigerant supplied from the first expansion valve to the second coil. Is the first amount the same as the amount supplied to the second coil, or is another step/action taking place, so as to only provide a first amount of the amount to the second coil?  Looking at the specification, it appears that the amount of refrigerant received from the first coil (300A) to the second coil (300B), via the first expansion valve (500A or 500B, as the claims do not distinguish more than one expansion valve), is either the whole amount, such as the amount refers to refrigerant provided after the branch from 500A to the third coil, 800, or is a portion of the whole amount, such as the amount refers to the refrigerant prior to the branch from 500A to the third coil, 800, wherein only a first portion is then supplied to the second coil, 500B. However, it is unclear based on the specification, in view of the structural requirements of the claim, the correlation between the first amount and the amount. For examination purposes, it is being construed that the claim is directed to the amount of refrigerant flows from the second coil to the compressor.
Claims 10-15 depend from rejected claim 9, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 12 recites the limitation "the speed of the one or more fans" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes¸ it is being interpreted that the claim is directed to a speed of the one or more fans.
Claim 16 recites, “a first expansion valve positioned between and coupled to a second expansion valve” and “the second expansion valve positioned between and coupled to a third coil”, which renders the claim indefinite. It is unclear what structure the first expansion valve and the second expansion valve are located between and coupled to, as there is only one structure recited with each limitation. The first expansion valve is between and coupled to the second expansion valve and some undesignated structure and the second expansion valve is between and coupled to the third coil and some undesignated structure.  Looking at the specification, it is provided that the first expansion valve (500A) is positioned between and coupled to the first coil (300A) and the second expansion valve (500B), while the second expansion valve is positioned between and coupled to the first expansion valve (500A) and the third coil (800). As such, for examination purposes, it is being construed that the structures are designated as such within the claims.
Claims 17-20 depend from rejected claim 16, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the speed of the one or more fans" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes¸ it is being interpreted that the claim is directed to a speed of the one or more fans.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,092,368. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claim mapping of U.S. Patent No. 11,092,368 to the present invention.
As to claim 1, U.S. Patent No. 11,092,368 discloses a method of operating a variable refrigerant flow (VRF) system (claim 1, col.12, lines 7-8), the method comprising:
determining that a cooling demand of the VFR system is below a threshold cooling demand (claim 1, col.12, lines 11-13);
in response to determining that the cooling demand is below the threshold cooling demand, generating an artificial cooling load, (claim 1, col.12, lines 14-15) wherein generating the artificial load comprises (claim 1, col.12, lines 15-16):
	operating a first valve to direct refrigerant discharged from a compressor only into a first coil (claim 1, col.12, lines 17-18);
	operating a first expansion valve to direct an amount of the refrigerant received from the first coil to a second expansion valve (claim 1, col.12, lines 19-23);
	operating the second expansion valve to direct the amount of the refrigerant to a third coil (claim 1, col.12, lines 24-26); and
	operating a second valve to direct the amount of refrigerant to flow from the third coil to the compressor (claim 1, col.12, lines 27-29).

As to claim 2, U.S. Patent No. 11,092,368 discloses wherein the first and third coils are placed outside a building (claim 2, col.12, lines 33-35).

As to claim 3, U.S. Patent No. 11,092,368 discloses further comprising regulated a speed of the compressor by using a variable speed drive coupled to the compressor (claim 3, col.12, lines 36-38).

As to claim 4, U.S. Patent No. 11,092,368 discloses further comprising operating one or more fans to blow ambient air across the first coil or the third coil (claim 6, col.12, lines 43-45) and regulating the speed of the one or more fans based in part on the cooling demand (claim 6, col.12, lines 45-46).

As to claim 5, U.S. Patent No. 11,092,368 discloses further comprising:
causing the first coil to function as a condenser (claim 7, col.12, line 48); and
causing the third coil to function as an evaporator (claim 7, col.12, line 49).

	As to claim 6, U.S. Patent No. 11,092,368 discloses further comprising:
	determining that the cooling demand ceases to be below the threshold cooling demand (claim 8, col.12, lines 51-52); and
	in response to determining that the cooling demand ceases to be below the threshold cooling demand (claim 8, col. 12, lines 53-54), de-energizing the VRF system (claim 8, col.12, lines 54-55), thereby ceasing cooling operating of the VRF system (claim 8, col.12, lines 55-56).

	As to claim 7, U.S. Patent No. 11,092,368 discloses further comprising, in response to detecting a change in the cooling demand (claim 9, col.12, lines 57-58):
	varying a degree of openness of one or both of the first expansion valve and the second expansion valve (claim 9, col.12, lines 59-60); and
	varying a speed of a fan configured to direct air across the third coil (claim 9, col.12, lines 61-62), thereby adjusting heat transfer between the third coil and the air and a magnitude of the artificial load (claim 9, col.12, lines 62-64).

	As to claim 8, U.S. Patent No. 11,092,368 discloses wherein generating the artificial cooling demand (claim 1, col.12, lines 15-16) further comprises:
	directing a second amount of the refrigerant received from the first coil to a second coil (claim 1, col.12, lines 19-21); and
directing the second amount of the refrigerant from the second coil to the compressor (claim 1, col.12, lines 31-32).

As to claim 9, U.S. Patent No. 11,092,368 discloses a method of operating a variable refrigerant flow (VRF) system (claim 1, col.12, lines 7-8), the method comprising:
determining that a cooling demand of the VFR system is below a threshold cooling demand (claim 1, col.12, lines 11-13);
in response to determining that the cooling demand is below the threshold cooling demand, generating an artificial cooling load, (claim 1, col.12, lines 14-15) wherein generating the artificial load comprises (claim 1, col.12, lines 15-16):
	operating a first valve to direct refrigerant discharged from a compressor only into a first coil (claim 1, col.12, lines 17-18);
	operating a first expansion valve to direct an amount of the refrigerant received from the first coil to a second coil (claim 1, col.12, lines 19-21), wherein the second coil is coupled to the compressor and the first amount of the refrigerant flows from the second coil to the compressor (claim 1, col.12, lines 30-32).

As to claim 10, U.S. Patent No. 11,092,368 discloses wherein the second coil is placed inside a building and the first coil is placed outside the building (claim 2, col.12, lines 33-35).

As to claim 11, U.S. Patent No. 11,092,368 discloses further comprising regulated a speed of the compressor by using a variable speed drive coupled to the compressor (claim 3, col.12, lines 36-38).

As to claim 12, U.S. Patent No. 11,092,368 discloses further comprising operating one or more fans to blow ambient air across the first coil (claim 6, col.12, lines 43-45) and regulating the speed of the one or more fans based in part on the cooling demand (claim 6, col.12, lines 45-46).

As to claim 13, U.S. Patent No. 11,092,368 discloses further comprising:
causing the first coil to function as a condenser (claim 7, col.12, line 48); and
causing the third coil to function as an evaporator (claim 7, col.12, line 49).

As to claim 14, U.S. Patent No. 11,092,368 discloses further comprising:
	determining that the cooling demand ceases to be below the threshold cooling demand (claim 8, col.12, lines 51-52); and
	in response to determining that the cooling demand ceases to be below the threshold cooling demand (claim 8, col. 12, lines 53-54), de-energizing the VRF system (claim 8, col.12, lines 54-55), thereby ceasing cooling operating of the VRF system (claim 8, col.12, lines 55-56).

As to claim 15, U.S. Patent No. 11,092,368 discloses further comprising, in response to detecting a change in the cooling demand (claim 9, col.12, lines 57-58):
	varying a degree of openness of the first expansion valve (claim 9, col.12, lines 59-60).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The claims, if presented to overcome every rejection set forth within this Non-Final Office Action, would be allowable over the prior art for the same reasons as set forth within the Parent Applications 14/930,291 (now U.S. Patent No. 10,365,025) and 16/459,847 (now U.S. Patent No. 11,092,368).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        7/27/2022